Navarro v Williamsbridge Manor Nursing Home Ctr. (2016 NY Slip Op 00440)





Navarro v Williamsbridge Manor Nursing Home Ctr.


2016 NY Slip Op 00440


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.


16747N 21180/13

[*1] Alpida Navarro, As Administratrix of the Estate of Epifanio Abreu, Deceased, Plaintiff-Respondent,
vWilliamsbridge Manor Nursing Home Center, etc., Defendant, Montefiore Medical Center, Putative Defendant-Appellant.


Kaufman Borgeest & Ryan LLP, Valhalla (Edward J. Guardaro, Jr. of counsel), for appellant.
Krentsel & Guzman, LLP, New York (Steven E. Krentsel of counsel), for respondent.

Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about October 17, 2013, which, to the extent appealed from as limited by the briefs, granted plaintiff's motion permitting her to serve a supplemental summons and amended complaint adding Montefiore Medical Center as a defendant, unanimously reversed, on the law, without costs, to deny the motion to amend without prejudice to renewal in the Supreme Court.
Plaintiff moved to amend the caption of the within action to name Montefiore Medical Center as a defendant in the "summons and complaint." To the extent plaintiff seeks to add Montefiore as a named party defendant to this medical malpractice action by this motion, the court improvidently exercised its discretion in permitting her to serve a supplemental summons and amended complaint on Montefiore, especially where she failed to submit a copy of her proposed pleadings and an affidavit of merit with her motion to amend (see Perez v Paramount Communications, 92 NY2d 749, 754 [1999]; Torchia v Garvey, 118 AD3d 426 [1st Dept 2014]).
However, in light of the minimal delay in making the motion, and the fact that the motion was made prior to the statute of limitations' expiration, plaintiff may submit proper papers, including a medical expert's affidavit of merit, so that the court may examine the proposed pleading for sufficiency (see Thomas Crimmins Contr. Co. v City of New York, 74 NY2d 166, 170 [1989]; Ancrum v St. Barnabas Hosp., 301 AD2d 474, 475 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK